             Case 1:19-cv-01315-TSC Document 5 Filed 05/28/19 Page 1 of 5



Ryan Adair Shannon (D.C. Bar No. OR OR0007)
Stephanie M. Parent (OSB #925908) Admitted pro hac vice
Center for Biological Diversity
P.O. Box 11374
Portland, OR 97211-0374
T: (503) 283-5474
F: (503) 283-5528
rshannon@biologicaldiversity.org
sparent@biologicaldiversity.org


Attorneys for Plaintiff Center for Biological Diversity


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 CENTER FOR BIOLOGICAL DIVERSITY,

                 Plaintiff,

        v.

 U.S. ENVIRONMENTAL PROTECTION                        Civil Action No.: 19-cv-1315-TSC
 AGENCY, U.S. FISH AND WILDLIFE
 SERVICE, U.S. DEPARTMENT OF THE
 INTERIOR, and NATIONAL OCEANIC
 AND ATMOSPHERIC ADMINISTRATION

                 Defendants.


                                     PROOF OF SERVICE

       Pursuant to Federal Rules of Civil Procedure 4(l), I hereby certify that service of the

Summons, Complaint for Declaratory and Injunctive Relief, Civil Cover Sheet, Certificate Rule

LCvRule 26.1, and Notice of Right to Consent to Trial Before a United States Magistrate Judge

in the above-captioned case has taken place in the following manner:




PROOF OF SERVICE                                 1
             Case 1:19-cv-01315-TSC Document 5 Filed 05/28/19 Page 2 of 5



        1.      The United States Attorney for the District of Columbia was served via certified

mail on May 8, 2019; the United States Attorney’s office received the documents on May 14,

2019.

        2.      The certified mail return receipt verifying this statement is attached as Exhibit 1.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

DATED: May 28, 2019                    Respectfully submitted,

                                       /s/ Stephanie Parent___________________
                                       Stephanie Parent (Admitted Pro Hac Vice)
                                       Center for Biological Diversity
                                       P.O. Box 11374
                                       Portland, OR 97211-0374
                                       T: (503) 283-5474
                                       F: (503) 283-5528
                                       sparent@biologicaldiversity.org




PROOF OF SERVICE                                  2
         Case 1:19-cv-01315-TSC Document 5 Filed 05/28/19 Page 3 of 5



                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 28th day of May, 2019, I served the foregoing Proof of Service
through the U.S. Postal Service on the parties and counsel listed below.

                                          /s/ Stephanie Parent_______________________
                                          STEPHANIE PARENT (Admitted Pro Hac Vice)

U.S. ENVIRONMENTAL PROTECTION AGENCY,
1200 Pennsylvania Avenue, NW
Washington, DC 20460

U.S. FISH AND WILDLIFE SERVICE,
1849 C Street, NW, Room 3358
Washington, DC 20240

U.S. DEPARTMENT OF THE INTERIOR,
849 C Street, N.W.
Washington DC 20240

NATIONAL OCEANIC AND ATMOSPHERIC ADMINISTRATION
1401 Constitution Avenue NW, Room 5128
Washington, DC 20230

U.S. Attorney
555 4th Avenue
Washington, DC 20530

U.S. Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-000




PROOF OF SERVICE                            3
Case 1:19-cv-01315-TSC Document 5 Filed 05/28/19 Page 4 of 5



                        EXHIBIT 1


      Proof of Service, Certified Mail Return Receipt
                 Case No. 19-cv-01315-TSC
Case 1:19-cv-01315-TSC Document 5 Filed 05/28/19 Page 5 of 5
